COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER AND NOTICE OF INTENT TO DISMISS

Appellate case name:        In re Shayna (Deboise) Herring

Appellate case number:      01-14-00989-CV

Trial court case number:    2010-45732

Trial court:                247th District Court of Harris County

       On March 3, 2015, this Court had granted the motion to abate, filed by the relator,
Shayna (Deboise) Herring, her petition for a writ of habeas corpus to allow the new
presiding judge to reconsider the challenged order holding relator in contempt, signed on
December 11, 2014, by the previous presiding judge. See TEX. R. APP. P. 7.2(a). In that
March 3rd Order, this Court had noted that this case would be reinstated after a
supplemental clerk’s record with the trial court’s order, and any supplemental reporter’s
record, were filed in this Court.
       On June 2, 2015, the trial clerk filed a supplemental clerk’s record with the trial
court’s revised order, signed on May 4, 2015, which vacated the challenged order. On
June 4, 2015, the court reporter filed an information sheet stating that the relator had
neither requested nor paid for the reporter’s record for the abatement hearing.
        Accordingly, the Clerk of this Court is directed to REINSTATE this case.
Furthermore, it appears that this Court may no longer have jurisdiction because the
relator received the relief requested in her petition. See Tex. A&M Univ.–Kingsville v.
Yarbrough, 347 S.W.3d 289, 290–91 (Tex. 2011). Thus, the Court notifies the relator
that it will proceed without the supplemental reporter’s record and may dismiss this
petition as moot unless she files a written response showing that this Court has
jurisdiction. See id. at 291; TEX. R. APP. P. 37.3(c)(1), 42.3(a). The response, if any,
shall be filed within 10 days from the date of this order.
       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                    Acting individually
Date: June 11, 2015